Case: 12-1497   Document: 82    Page: 1   Filed: 10/25/2012




          NOTE: This order is nonprecedential.


   Wniteb ~tate~ ~ourt of ~peaI~
       for tbe jfeberaI ~ircuit

                 INGENIADOR, LLC,
                  Plaintiff-Appellant,

                           v.
   INTERWOVEN, INC., HEWLETT-PACKARD
    COMPANY, MICROSOFT CORPORATION,
 OBJECTIVE CORPORATION USA, INC., ORACLE
    CORPORATION, SAP AMERICA, INC., AND
             SPRINGCM, INC.,
                Defendants,

                         AND
            BRIDGELINE DIGITAL, INC.,
                   Defendant,

                         AND

           ALFRESCO SOFTWARE, INC.,
                  Defendant,

                         AND

                BLACKBOARD, INC.,
                    Defendant,

                         AND

                EMC CORPORATION,
                    Defendant,
Case: 12-1497    Document: 82    Page: 2   Filed: 10/25/2012




INGENIADOR, LLC v. INTERWOVEN, INC.                     2


                           AND
          INFORMATICA CORPORATION,
                  Defendant,

                           AND
    COMPULINK MANAGEMENT CENTER, INC.,
              Defendant-Appellee,

                           AND
         LEXMARK INTERNATIONAL, INC.,
                   Defendant,

                           AND
                NUXEO CORPORATION,
                     Defendant,

                           AND
                  SDL TRIDION, INC.,
                      Defendant.


                    2012-1497, -1515


   Appeals from the United States District Court for the
District of Puerto Rico in case no. 11-CV-1840, Judge
Gustavo A. Gelpi.


                      ON MOTION


                       ORDER
Case: 12-1497        Document: 82   Page: 3   Filed: 10/25/2012




3                         INGENIADOR, LLC v. INTERWOVEN, INC.



    Compulink Management Center, Inc. ("Compulink")
moves without opposition to substitute Theordore S.
Maceiko as principal attorney. Compulink and Bridgeline
Digital, Inc. ("Bridgeline") move without opposition for an
extension of time, until November 9, 2012, to file their
briefs. Ingeniador LLC moves unopposed to dismiss the
appeal as to Bridgeline.

    Because the court does not dismiss a portion of a
pending appeal, the court will instead revise the official
caption to indicate that Bridgeline is not an appellee.

      Accordingly,

      IT Is ORDERED THAT:

    (1) Ingeniador's motion to dismiss is denied. The offi-
cial caption is revised to indicate Bridgeline is not an
appellee.

    (2) Compulink's motion to substitute counsel           IS
granted.

    (3) Compulink's motion for an extension of time        IS
granted.

   (4) Bridgeline's motion for an extension of time        IS
moot.

                                     FOR THE COURT


                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s25